In a proceeding pursuant to Social Services Law 384-b to terminate parental rights on the ground of abandonment, the father appeals from an order of disposition of the Family Court, Orange County (Kiedaisch, J.), dated August 27, 2003, which, after a fact-finding hearing, terminated his parental rights and transferred guardianship and custody of the subject child to the Orange County Department of Social Services for the purpose of adoption.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court properly determined, upon clear and convincing evidence, that the father abandoned the subject child during the six-month period immediately preceding the filing of the petition. The father did not visit or contact the child, or establish that he was unable to do so, and neither the respondent nor the foster parents prevented or discouraged him from contacting the child during that period (see Social Services Law § 384-b [5]; Matter of Julius P., 63 NY2d 477 [1984]; Matter of Annette B., 2 AD3d 721 [2003]; Matter of Lee P., 304 AD2d 760 [2003]; Matter of Alexa Ray R., 276 AD2d 703 [2000]; see also Matter of Shaolin G., 277 AD2d 312 [2000]). Furthermore, the Family Court properly concluded that termination of the father’s parental right was in the child’s best interests (see Matter of Star Leslie W., 63 NY2d 136, 148 [1984]). Adams, J.P., Krausman, Spolzino and Fisher, JJ., concur.